Citation Nr: 1129211	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-39 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a right knee disability. 

2. Entitlement to service connection for a neck disability.

3. Entitlement to service connection for a variously diagnosed psychiatric disability (to include posttraumatic stress disorder (PTSD)).  

4. Entitlement to service connection for an upper respiratory disability (manifested by upper respiratory infections (URIs) and sinusitis).

5. Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1974 to May 1994.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).

The issue pertaining to psychiatric disability was adjudicated as limited to the diagnosis of PTSD.  In accordance with the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), it is recharacterized to encompass all psychiatric diagnoses.

The Veteran's claims of service connection for upper respiratory and low back disabilities were previously considered and denied in an unappealed March 2003 rating decision and were adjudicated by the RO as claims to reopen.  However, the evidence associated with the claims file since the issuance of the March 2003 rating decision includes the Veteran's service treatment records (STRs).  Such records (in their entirety) were unavailable at the time the claims were previously denied.  A governing regulation provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  See 38 C.F.R. § 3.156(c).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  As the newly associated STRs include treatment records relevant to the Veteran's claims, those claims must be readjudicated de novo.  The Board has characterized the issues accordingly.
The matters of service connection for neck, variously diagnosed psychiatric, and upper respiratory disabilities are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required. 


FINDINGS OF FACT

1. During service the Veteran was seen for a right knee injury, associated complaints of which eventually resolved with no residual pathology; a chronic right knee disability was not manifested in service; arthritis of the right knee was not manifested in the Veteran's first postservice year; and the preponderance of the evidence is against a finding that any current right knee disability is related to an event, injury, or disease in service.

2. During service the Veteran was seen for post-traumatic lower thoracic spine tenderness, associated complaints of which eventually resolved with no residual pathology; a chronic low back disability was not manifested in service; arthritis of the back was not manifested in the Veteran's first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current low back disability is related to an event, injury, or disease in service.


CONCLUSIONS OF LAW

1. Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2. Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A February 2006 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2006 letter informed the Veteran of disability rating and effective date criteria.  A January 2009 supplemental statement of the case (SSOC) readjudicated the matter (curing any notice timing defect).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

Regarding right knee and low back disabilities, the RO arranged for a VA examination in September 2007.  The examination is adequate as the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough examination of the Veteran, noting all findings necessary for proper determinations in the matters, and explained the rationale for the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

The Veteran's STR and pertinent postservice treatment records have been secured.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

B. Factual Background

A December 1974 STR notes that the Veteran injured his right knee playing football.  An abrasion with no apparent further involvement was noted.   

July 1975 STRs note that the Veteran was seen twice for a knee brace and once for knee tape.  

A January 1976 STR notes that the Veteran sustained trauma to his back after he slipped and landed on the right side of his chest and lower thoracic spine.  There was tenderness of the lower thoracic spine.  X-rays were interpreted as unremarkable.  The assessment was chest wall contusion.     

On May 1994 service separation examination the Veteran's spine and lower extremities were normal on clinical evaluation.  

On June 1995 VA examination the Veteran reported progressive low back pain that began in 1987.  A lumbar spine X-ray was interpreted as within normal limits.  The diagnosis was recurrent mild low back strain.  

A December 1997 Reserve record notes that the Veteran reported a one year history of bilateral knee pain.  X-rays were interpreted as revealing minimal "DDD" on the right "rule out loose body."  The diagnosis was minimal "DDD" right knee. 

An August 1998 private outpatient treatment record notes that the Veteran complained of gradual onset right knee pain.  The diagnosis was patellar tendonitis.  

A January 1999 private outpatient treatment record notes that the Veteran complained of bilateral knee pain of 2-3 years duration which had progressively worsened.  X-rays were interpreted as revealing DJD of the patellofemoral joints.  The assessment was bilateral patellar tendonitis and mild patellofemoral pain syndrome with mild arthritic changes.  

A March 2002 private outpatient treatment record notes that the Veteran had chronic and recurrent right greater than left knee pain.  He reported aching discomfort and sharp pains on the anterior aspect of the right knee for "the past many years" and for at least 10 years.  There was no past history of falls, trauma, or specific injuries to the knees.  The assessment was recurrent knee pain, right greater than left, most probably secondary to patellofemoral pain syndrome with some radiographic changes of significant narrowing and early degenerative arthropathy of the patellofemoral joints.  There was no evidence of any inflammatory arthritis.  March 2002 X-rays were interpreted as showing right patellar spurring with an otherwise normal right knee.  

In a June 2006 letter, Internal Medicine resident J.M.T., LT MC from Naval Medical Center San Diego notes that he had been the Veteran's physician for approximately two years, during which time he had actively treated him for chronic pain.  He noted that the Veteran had symptoms of chronic back and knee pain which began in relation to his two helicopter crashes in October 1979 and May 1990.    

On September 2007 VA examination the Veteran reported that he had no history of major injuries to the knee but that he had sustained multiple minor sprains in association with the continuous trauma of his military activities, with a jamming type impaction on the knee jumping out of helicopters.  X-rays of the right knee were interpreted as unremarkable.  The diagnosis was chronic patellofemoral pain syndrome of the right knee with minor symptomatology but no evidence of disability or functional impairment.  The Veteran reported discomfort in his back associated with activities such as bending and lifting.  X-rays of the lumbar spine were unremarkable, with evidence of degenerative discogenic change at T12-L1, without significant changes at all levels of the lumbar spine.  The diagnosis was chronic non-specific musculoligamentous strain of the back "mechanical back pain" with suggestion of degenerative diskogenic change at the T12-L1 level, not appearing to affect the complaints related to the lumbosacral or lower lumbar spine levels.  The examiner noted that there was no specific orthopedic abnormality on current examination regarding either the knee or the lumbar spine.  He added that the STRs documented minor trauma to the right knee with no subsequent abnormalities or complaints and that if the Veteran had sustained a specific injury at that time progressive degenerative changes would be currently be expected, but were not present.  He noted that examination of the back did not reveal any progressive degenerative changes of the spine.  He summarized that the Veteran's current knee complaints and low back condition were not caused by or a result of his activities in service and that there were no current orthopedic abnormalities of the knee or back related to such.  He noted that his opinion was based on reported history, physical examination, claims file review, current X-rays, and 50 years of orthopedic experience.  

In a March 2008 letter D. G., Ph.D. noted that the Veteran suffered a knee injury shortly before Desert Storm when his helicopter pilot "flew into the water."  He noted that it was unclear what happened to the Veteran's medical records of his in-service traumas but that it was not uncommon during investigations for medical records to be taken and not returned.  

C. Legal Criteria and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence is not always required when the determinative issue is a medical nexus or diagnosis and the Veteran is competent to provide lay evidence as to observation of his or her disability symptoms or disabilities that are capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007).  However, a layperson is generally not deemed competent to opine on a matter that requires medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. § 3.159(a)(2).
The Court has held that, "A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also Miller v. West, 11 Vet. App. 345, 348 (1998).  A medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  An opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  An opinion lacks substantial probative weight as if it is phrased in terms that are general and speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  A medical opinion based solely upon an unsubstantiated history as related by a veteran is not probative medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).

	Right knee disability

The Veteran's right knee complaints in service were treated conservatively (to include with bracing), and resolved, with no chronic pathology.  Service separation examination did not find any right knee disability.  Accordingly, service connection for a right knee disability on the basis that a chronic right knee disability became manifest in service and persisted is not warranted.  Hence, to establish service connection for a right knee disability the Veteran must show that such disability is otherwise related to his active service.  

In 2006 J.M.T., LT MC opined that the Veteran's knee pain was related to two helicopter crashes in-service, in October 1979 and in May 1990.  J.M.T. is a trained medical professional competent to offer the opinion; however, the opinion is lacking in probative value.  First, the Veteran's service treatment and personnel records do not document that he was involved in any helicopter crashes in service.  His right knee complaints in service are silent as to such injuries.  When he was evaluated for his knees by a private provider in 2002, he denied any trauma to his knees.  While he reported he had an "at least 10 year" history of knee pain, that report conflicts with his more contemporaneous report on December 1997 Reserve examination of a then one year history of knee pain.  Because the 2002 account is based on recollection of a remote event and the 1997 report is more contemporaneous with the purported date of onset of the knee pain, the 1997 account is deemed more probative, and the 2002 account is found to not support continuity of knee symptoms beginning in service.  Significantly, on September 2007 VA examination he reported trauma to the knees from jumping from helicopters, not from helicopter crashes.  His account of two helicopter crashes provided to JMT is inconsistent with the history he provided on other occasions, and is not credible.  Therefore, JMT's opinion is based on an inaccurate factual premise, and cannot be assigned any probative weight.  [Notably, the opinion is unaccompanied by any explanation of rationale, is conclusory in nature, and for that reason, likewise, lacks probative value.]  

In contrast, the opinion of the September 2007 VA examiner, that the Veteran's current knee complaints were not caused by or a result of his activities in service, was based on a thorough examination of the Veteran and review of the claims file. It includes an explanation of rationale that cites to supporting clinical data and medical history, noting that the changes in the Veteran's right knee are inconsistent with the type of injuries he alleges.  It is detailed rather than general, non-conclusory, and includes adequate explanation of rationale (including citation to the absence of reported specific trauma and the type of progressive degenerative changes that would be expected).  The opinion is by a medical professional competent to provide it, and is probative evidence in this matter.  As there is no probative medical evidence to the contrary the Board finds it persuasive.   

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied. 

	Low back disability

The Veteran's low back complaints in service were treated conservatively and resolved.  X-rays were negative.  No chronic pathology or residual disability was noted.  Service separation examination did not find any disability related to the back.  Accordingly, service connection on the basis that a chronic low back disability became manifest in service and persisted is not warranted.  The Board notes that on June 1995 VA examination the Veteran reported he had a history of back pain that began in 1987.  Because that account is unsupported by his STRs, and because it is self-serving (i.e., it was made on examination scheduled in connection with a claim for compensation benefits) it is deemed not credible and does not support a finding of continuity of back complaints that began in service.  Hence, to establish service connection for a low back disability the Veteran must show by competent evidence that such disability is otherwise related to his active service.  

In 2006 J.M.T., LT MC opined that the Veteran's chronic back pain was related to two helicopter crashes in October 1979 and May 1990.  As was noted above, the helicopter crashes are undocumented, and the Veteran's accounts of injuries in such crashes are not credible.  Therefore, the opinion is premised on an inaccurate factual background, and has no probative value.  

In contrast, the opinion of the September 2007 VA examiner, that the Veteran's current low back disability is unrelated to his activities in service, is based on a thorough review of his claims file (and reflects familiarity with the accurate factual evidence).   It includes an explanation of rationale, and is probative and persuasive.  In essence, the examiner opined that the changes in the Veteran's back were not consistent with remote trauma, as alleged.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied. 


ORDER

Service connection for a right knee disability is denied.

Service connection for a low back disability is denied.


REMAND

Regarding service connection for neck, variously diagnosed psychiatric, and upper respiratory disabilities, while the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2010).   

	Neck disability

A July 1990 STR notes that the Veteran was in a motor vehicle accident and complained of posterior neck pain, with an assessment of headache and neck pain secondary to muscle spasm.  The Veteran's neck muscle spasm in service suggests underlying pathology from a cervical spine injury.  Thus, the Board finds that the "low threshold" standard as to when an examination to secure a nexus opinion is required is met, and development for such an examination is necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

      Variously diagnosed psychiatric disability

To date the RO has only adjudicated and developed for appellate review the claim of service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009) the Court held (in essence) that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for psychiatric disability(ies) other than PTSD is/are part and parcel of a service connection for PTSD claim.  In light of the diagnosis of an Anxiety Disorder not otherwise specified, and as the RO has not developed or adjudicated the matter of service connection for psychiatric disability other than PTSD, the Board must remand this matter for such action.

It is also noteworthy that in an October 2008 letter the RO advised the Veteran that specific and detailed information was required to verify his alleged stressors in service.  He did not return the enclosed form or otherwise provide any specific information regarding his alleged stressors.   

	Upper respiratory disability

While the Veteran's STRs document that he was seen numerous times in service for upper respiratory symptoms, including URIs and sinusitis, his service separation examination was silent for any upper respiratory complaints or diagnoses.  On June 1995 VA examination (approximately one year after the Veteran's discharge) chronic obstructive pulmonary disease (COPD) was diagnosed.  While the examiner opined that the Veteran's URIs and rhinitis in service were treated and cured with no residual problem, he did not offer an opinion as to whether the Veteran's current COPD (a chronic respiratory disability) is related to his upper respiratory complaints therein.  
As the Veteran has alleged he has a chronic respiratory disability related to his service, COPD has been diagnosed, and his STRs document upper respiratory complaints in service, the Board finds that the "low threshold" standard as to when an examination to secure a nexus opinion is required is met, and development for such an examination is necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical records of all treatment (private and VA) the Veteran has received for neck, psychiatric, and respiratory disabilities (to include COPD).  The Veteran should be asked to identify all providers of any evaluation and/or treatment he has received, and to provide all releases necessary for VA to secure records of any private treatment/evaluations.  If he has not received any treatment he should so specify.  The RO should secure copies of complete clinical records of treatment and evaluations from all sources identified. 

2. The RO should afford the Veteran another opportunity to complete a stressor account statement sufficiently detailed to allow for corroboration.  

3. The RO should then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of any neck disability present.  The examiner must review the Veteran's claims file in conjunction with the examination.  Following examination of the Veteran, and review of his pertinent medical history the examiner should provide an opinion that responds to the following questions:

a. Please identify (by medical diagnosis) each neck disability found.

b. As to any diagnosed neck disability, please indicate whether it is at least as likely as not (a 50% or greater probability) that such is related to the Veteran's active service (to include the injury he sustained therein)?  

The examiner must explain a rationale for all opinions offered.

4. The RO should follow-up on any response by the Veteran to the request for stressor information stated above, then arrange for a psychiatric examination of the Veteran to determine the nature and likely etiology of his psychiatric disability.  The examiner must review the Veteran's claims file in conjunction with the examination.  The examination and the report thereof must be in accordance with DSM-IV.  The RO must advise the examiner of any corroborated stressor events (or if there is no corroborated stressor) and whether or not the Veteran served in an area of hostilities.  Following examination of the Veteran, and review of his pertinent medical history the examiner should provide an opinion that responds to the following questions:

a. Please identify (by medical diagnosis) each and every psychiatric disability found.

b. As to each chronic psychiatric disability diagnosed, please indicate whether it is at least as likely as not (a 50% or greater probability) that such is related to (was incurred in or aggravated by) the Veteran's active service?

c. If the Veteran is diagnosed with PTSD, state the stressor and symptoms that support such diagnosis.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for such diagnosis.   

The examiner must explain a rationale for all opinions offered.

5. The RO should arrange for a respiratory diseases examination of the Veteran to determine the nature and likely etiology of all respiratory disabilities present.  The examiner must review the Veteran's claims file in conjunction with the examination. Following examination of the Veteran, and review of his pertinent medical history the examiner should provide an opinion that responds to the following questions:

c. Please identify (by medical diagnosis) each and every chronic respiratory disability found.

d. As to each chronic respiratory disability diagnosed, please indicate whether it is at least as likely as not (a 50% or greater probability) that such is related to the Veteran's active service?  Specifically opine whether the COPD noted in the record is related to the Veteran's respiratory complaints in service.

The examiner must explain a rationale for all opinions offered.

6. The RO should then re-adjudicate the claims.  If any remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


